DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

    THE UNKNOWN HEIRS, DEVISES, GRANTEES, ASSIGNEES,
CREDITORS, LEINORS AND TRUSTEES OF MARILYN ANN MASCOLO
   a/k/a MARILYN A. MASCOLO, DECEASED, AND ANY OTHER
  PERSONS CLAIMING BY, THROUGH, UNDER AND AGAINST THE
   NAMED DEFENDANT, WAYNE A. MASCOLO, AS SUCCESSOR
    TRUSTEE OF THE MARILYN ANN MASCOLO FAMILY TRUST
AGREEMENT DATED APRIL 13, 2011, and DONNA MARIE MASCOLO,
                        Appellants,

                                   v.

  WILMINGTON SAVINGS FUND SOCIETY, FSB, d/b/a CHRISTIANA
   TRUST, NOT INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM
              MORTGAGE ACQUISITION TRUST,
                         Appellee.

                             No. 4D18-3403

                             [June 20, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No.
062013CA019879.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellant.

  Adam J. Knight and Jacqueline Simms-Petredis of Burr & Forman, LLP,
Tampa, for appellee.

PER CURIAM.

  Affirmed.

MAY and FORST, JJ. and SASSER, MEENU, Associate Judge, concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.